Citation Nr: 0805154	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-17 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for stomach problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/veteran and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO).

The veteran appeared and gave personal testimony before the 
Board in August 2007.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 2005, the veteran filed a claim of entitlement to 
service connection for esophageal cancer, secondary to Agent 
Orange exposure.  In subsequent statements, he reported that 
he had had stomach problems, notably gastroesophageal reflex, 
since service and that he believed his history of stomach 
problems resulted in the development of esophageal cancer.  
In February 2007, after the issue of service connection for 
esophageal cancer was already on appeal, the RO denied the 
veteran's claim of service connection for stomach problems.  

The veteran appeared before the Board in August 2007.  He and 
his wife testified that the veteran had had stomach problems 
since service and they had been told that gastroesophageal 
reflux was a contributing factor in the development of 
esophageal cancer.  The veteran's wife, who has known the 
veteran since before he entered service, also testified that 
she remembered that the veteran "was always using" antacids 
after returning from Vietnam.  The Board notes that the 
veteran's wife is competent to report this history.  38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Following a review of the record, the Board finds that the 
veteran's testimony at the August 2007 hearing is a timely 
notice of disagreement with the February 2007 rating decision 
which denied service connection for stomach problems.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Accordingly, the issue of entitlement to service connection 
for stomach problems is hereby remanded.

The Board notes that the veteran submitted a consent to 
release information form for a private doctor's records in 
August 2007.  There is no evidence of VA making any attempts 
to obtain these records.  As such, the veteran's claim must 
be remanded in order to obtain all identified records.

As stated above, the veteran contends that his esophageal 
cancer results from his history of stomach problems.  
Consequently, the Board finds that the issues of service 
connection for stomach problems and service connection for 
esophageal cancer are inexplicably intertwined.  As such, the 
claim of service connection for esophageal cancer must be 
remanded and developed along with the issue of service 
connection for stomach problems.  If service connection is 
granted for stomach problems, a VA examination must be sought 
pursuant to 38 C.F.R. § 3.159(c)(4) to determine if an 
etiologic relationship exists between the veteran's 
esophageal cancer and any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private medical records 
identified in the August 2007 
"authorization and consent to release 
information" form and associate them 
with the claims folder.  If the records 
cannot be obtained, advise the veteran 
and his representative and make a 
notation in the claims folder.

2.  Review the claim of entitlement to 
service connection for stomach problems 
and issue a statement of the case with 
respect to that issue if the benefits 
sought cannot be granted.

If service connection is granted for 
stomach problems, schedule the veteran 
for an examination with the appropriate 
specialist to determine if his esophageal 
cancer is etiologically related to a 
service-connected disability.  

If service connection is denied for 
stomach problems, inform the veteran that 
a substantive appeal must be received 
within 60 days of issuance of the 
statement of the case to obtain appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



